 Case 3:17-cv-00079-H-LL Document 188 Filed 01/28/20 PageID.5867 Page 1 of 2




 1 SULLIVAN HILL REZ & ENGEL
   A Professional Law Corporation
 2 Shannon D. Sweeney, SBN 204868
   Michael A. Zarconi,
                   th
                       SBN 288970
 3 600 B Street, 17 Floor
   San Diego, California 92101
 4 Telephone: (619) 233-4100
   Fax Number: (619) 231-4372
 5 9404.17558
 6 Attorneys for Defendant MARK A. WILLIS
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
   ENSOURCE INVESTMENTS LLC,              )   Case No. 17cv0079 H LL
11 a Delaware limited liability           )
   company,                               )   JOINT EX PARTE REQUEST
12                                        )   FOR TELEPHONIC
                 Plaintiff,               )   CONFERENCE AND/OR
13                                        )   PRETRIAL RULING
   v.                                     )
14                                        )
   THOMAS P. TATHAM, an                   )   JUDGE: Hon. Marilyn L. Huff
15 individual; MARK A. WILLIS, an         )
   individual; PDP MANAGEMENT             )
16 GROUP, LLC, a Texas limited            )
   liability company; TITLE ROVER,        )
17 LLC, a Texas limited liability         )
   company; BEYOND REVIEW,                )
18 LLC, a Texas limited liability         )
   company; IMAGE ENGINE, LLC, a          )
19 Texas limited liability company;       )
   WILLIS GROUP, LLC, a Texas             )
20 limited liability company; and DOES    )
   1-50,                                  )
21                                        )
                 Defendants.              )
22
23         As the parties have been working jointly to reach stipulations regarding
24 admissibility of documents that are on our respective exhibit lists, a conflict has arisen
25 for which we seek judicial guidance. Plaintiff believes that the jury should receive all
26 of the exhibits that are admitted (whether pre-admitted or admitted at trial) regardless
27 whether such exhibits are used at trial. Defendant, conversely, believes that the jury
28
     408667-v1                                  1                         Case No. 17cv0079 H LL
 Case 3:17-cv-00079-H-LL Document 188 Filed 01/28/20 PageID.5868 Page 2 of 2




1 should only receive the exhibits that have both been admitted (whether pre-admitted
2 or admitted at trial) and used at trial.
3                Plaintiff believes that the jury will receive context about the case by review of
4 exhibits and/or time will be saved by being able to reference exhibits. Defendant,
5 conversely, believes that the jury will be confused and unduly burdened by a
6 voluminous amount of material that has not been discussed at trial.
7                While it is unclear at this point how many exhibits will be pre-admitted via
8 stipulation, the number of requested stipulations, collectively, currently exceeds 550.
9
10                                            SULLIVAN HILL REZ & ENGEL
     Dated:         January 28, 2020          A Professional Law Corporation
11
12                                            By:   /s/   Shannon D. Sweeney
                                                    Shannon D. Sweeney
13                                                  Attorneys for Defendant
                                                    MARK A. WILLIS
14
15
     DATED: January 28, 2020                     PANAKOS LAW, APC
16
17                                               By: /s/ Aaron D. Sadock
18                                               Attorney for Plaintiff ENSOURCE
                                                 INVESTMENTS LLC
19
20
21
22
23
24
25
26
27
28
     408667-v1                                       2                         Case No. 17cv0079 H LL
